COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                              NO. 02-17-00426-CV


CARY ZOLMAN AND TWALLI                                             APPELLANTS
ZOLMAN AND ALL OCCUPANTS

                                        V.

MARK SULLIVAN AND ADRIENNE                                          APPELLEES
SULLIVAN
                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-006434-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellees filed a motion to dismiss this appeal as moot, explaining that the

trial court had already issued a writ of possession on its forcible detainer

judgment and that the writ of possession had been executed. In response, Cary

Zolman filed a notice of dismissal stating that the issue appellants appealed is



      1
      See Tex. R. App. P. 47.4.
moot and that appellants “are withdrawing their appeal.” We agree that the

appeal is moot; therefore, we dismiss the appeal as moot. See Tex. R. App. P.

43.2(f); Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 787

(Tex. 2006).

                                               PER CURIAM

PANEL: BIRDWELL, WALKER, and MEIER, JJ.

DELIVERED: April 5, 2018




                                      2